Citation Nr: 0626985	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error in an August 
1998 rating decision which assigned an initial 10 percent 
initial disability evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1998, when he retired.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).


FINDING OF FACT

The initial assignment of a 10 percent evaluation for 
tinnitus in an unappealed August 1998 rating decision was 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The August 1998 rating decision that assigned an initial 10 
percent disability evaluation for tinnitus did not contain 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
Therefore, the regulations pertinent to VA's duties to notify 
and to assist are not applicable to CUE claims.  See Livesay 
v. Principi, 15 Vet. App. 165, 
178-79 (2001).  Thus, a remand for any further technical 
compliance with the pertinent provisions is not necessary.

By an August 1998 rating decision, service connection for 
tinnitus was granted and an initial 10 percent disabling 
evaluation assigned, under the provisions of 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260.  This decision was not 
appealed, and thus the decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2005).  Under the 
applicable criteria, RO decisions that are final and binding 
will be accepted as correct in the absence of CUE.  See 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator, 
that is, more than a simple disagreement as to how the facts 
were weighed and evaluated; or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied.  Second, the error must be undebatable and of the 
sort which, had it not been made, would have manifestly 
changed the outcome.  Third, a determination that there was 
CUE must be based on the record and the law that existed at 
the time of the prior adjudication in question.  See Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  It is the kind of error to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).  The 
Court has defined CUE as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute CUE.  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).  The Court has also held that the 
failure to fulfill the duty to assist does not constitute 
CUE.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In 1998, disability evaluations were determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (1998).  The percentage ratings 
contained in the Schedule represented the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1 
(1998).  The applicable rating criteria in effect at the time 
of the August 1998 rating decision set forth factors to be 
considered in the evaluation of tinnitus.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  At that time, Diagnostic Code 
6260 provided for a single 10 percent disabling evaluation 
for tinnitus that was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  Id.  This is the only 
evaluation available under this diagnostic code, and 
therefore the maximum disability evaluation available.  Id.  

The veteran contends that the August 1998 rating decision 
contains CUE.  The veteran has made no specific allegations 
that the correct facts as they were known at the time were 
not before the RO in August 1998.  Instead, the veteran 
contends that at the time of the rating decision in question, 
the RO failed to correctly apply the criteria for rating 
tinnitus set forth in Diagnostic Code 6260; he now asserts 
Diagnostic Code 6260 provided for the assignment of separate 
10 percent disability ratings for each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for 
bilateral tinnitus.  VA appealed this decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, No. 
05-7168, 
--- F.3d. ---, 2006 WL 1667936 (Fed. Cir. June 19, 2006), the 
Federal Circuit concluded that CAVC erred in not deferring to 
the VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limit a veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  

In light of the above, the Board finds that the assignment of 
an initial 10 percent disabling evaluation for tinnitus at 
the time of the 1998 rating decision was not CUE and the 
assignment of an initial 10 percent disability evaluation for 
tinnitus was correct.




ORDER

The August 1998 rating decision, which assigned an initial 10 
percent disabling evaluation, was not clearly and 
unmistakably erroneous, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


